      Dated: 11/19/2020




 IN THE UNITED STATES BANKRUPTCY COURT FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                                  )
                                                        )         CHAPTER:            13
JAMES WHITFIELD LIVINGSTON                              )         CASE NO.:           20-03559
148 STONE CREST DR.                                     )         JUDGE:              HARRISON
PO BOX 323                                              )
NASHVILLE, TN 37209                                     )
                                                        )
   Debtor.


                        ORDER DETERMINING VALUE OF COLLATERAL


         THIS MATTER IS BEFORE THE COURT upon the Debtor’s Motion to Determine Value of

Collateral, with notice of proposed action having been given to all necessary parties pursuant to Local

Rule No. 9013-1.

         Upon the request of the debtor and in the absence of any timely objection, the Court finds that the

Motion is GRANTED. It is hereby ORDERD as follows:

    1. The value of the security interest held by Deere & Co. (Court Claim #10), for a compact track loader

         at $5,000.00, which shall be paid with monthly payments of $91.00 and 3.25% interest.

         IT IS SO ORDERED.

                                                  THIS ORDER WAS SIGNED AND ENTERED
                                                  ELECTRONICALLY AS INDICATED AT THE TOP
                                                  OF THE FIRST PAGE.

APPROVED FOR ENTRY:

/s/Steven L. Lefkovitz
Steven L. Lefkovitz, No. 5953
Attorney for Debtor
618 Church Street, Ste 410
Nashville, TN 37219
615-256-8300
615-255-4516 fax
slefkovitz@lefkovitz.com
                                                                            This Order has been electronically
                                                                            signed. The Judge's signature and
                                                                            Court's seal appear at the top of the
                                                                            first page.
                                                                            United States Bankruptcy Court.

Case 3:20-bk-03559          Doc 45    Filed 11/20/20 Entered 11/20/20 06:57:12                     Desc Main
                                      Document     Page 1 of 1
